Citation Nr: 1423333	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial schedular rating for left knee disability limitation of motion, currently evaluated as 30 percent disabling, to include the issue of entitlement to a compensable schedular disability rating prior to August 10, 2012. 

2.  Entitlement to an increased separate rating for left knee subluxation and lateral instability, currently evaluated as 20 percent disabling.   


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1995 to September 1998, November 2004 to February 2006, November 2007 to October 2008, and active duty training from July 2009 to November 2009, with additional reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed additional, pertinent VA treatment records, dated through December 2013. 

The Board notes that on the Veteran's March 2011 substantive appeal, he requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in August 2012, he waived his right to a hearing before a Veterans Law Judge and selected the opportunity for a hearing before a Decision Review Officer.  A hearing before a Decision Review Officer was conducted in January 2013.  As such, the Veteran's request for a hearing has been satisfied.      


FINDINGS OF FACTS

1.  Excluding the period during which a total rating for convalescence was in effect, prior to August 2012, the Veteran's left knee disability was productive of painful motion, but not by extension limited to 5 degrees or more, flexion to 60 degrees or less; or slight recurrent subluxation or lateral instability, or frequent episodes of locking, pain and effusion into the joint.   

2.  After August 2012, the Veteran's left knee disability has not been productive of extension limited to more than 20 degrees; flexion limited to less than 60 degrees; or more than moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a scheduler 10 percent disability rating for left knee painful limitation of motion prior to August 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§  4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).  

2.  The criteria for the assignment of a disability rating in excess of 30 percent for limitation of extension from August 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2013).  

3.  The criteria for the assignment of a separate disability rating in excess of 20 percent for subluxation of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a January 2010 letter, VA notified the Veteran of the information and evidence needed to substantiate a claim, as well as information regarding effective dates and disability ratings.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board observes that the Veteran appealed the propriety of the initially assigned rating for his left knee disorder.  The Court has held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's VA treatment records, dated through December 2013, have been associated with the claims file.  The Veteran has not identified pertinent, outstanding private treatment records. 

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded VA examinations in February 2010 and August 2012.  These examination reports are adequate as the examiner conducted an appropriate evaluation of the Veteran, reviewed pertinent medical records, and noted examination findings as to the severity of the Veteran's left knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, VA has satisfied its duties to notify and assist.  
       
Initial Rating for Left Knee Disorder 

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2013).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2013).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evidence and Analysis 

By way of background, a July 2010 rating decision granted service connection for chondromalacia of the left knee and assigned a noncompensable rating, effective from January 2010.  (Subsequently, the effective date was corrected to November 2009.)  Thereafter, the Veteran had an arthroscopy and partial medial meniscectomy of the left knee in February 2011 and was provided a VA examination in August 2012.  A September 2012 rating decision confirmed the noncompensable rating prior to February 10, 2011, granted a temporary 100 percent rating for convalescence from February 11, 2011 to March 31, 2011, and resumed the noncompensable rating to August 9, 2012.  As a result of the August 2012 VA examination report, the September 2012 rating decision granted a 30 percent rating based on limitation of left knee extension and also granted a separate 20 percent rating for left knee subluxation, effective from August 10, 2012.  The Veteran now contends that he is entitled to a higher disability rating. 

A review of the Veteran's treatment records from 2009 to his February 2011 surgery shows that the Veteran had full extension, and nearly full flexion.  No laxity was noted, and although some effusion was observed in a January 2010 record, a February 2010 VA examination report revealed there was no effusion.  Indeed, the record is essentially silent as to left knee complaints after the 2010 examination until shortly before the February 2011 procedure.  In the immediate work-up to this procedure, however, it is implied that the Veteran was experiencing discomfort.  The procedure itself, scheduled to be a left knee chondroplasty and lateral release, also accomplished a partial medial menisectomy. 

Following the left knee surgery, the earliest medical record documenting the left knee condition is the August 2012 VA examination report.  This report noted that the Veteran had left knee flexion to 125 degrees with painful motion beginning at 120 degrees.  The Veteran had left knee extension to 20 degrees with painful motion beginning at 45 degrees.  After repetitive testing, the Veteran's flexion was to 115 degrees, but his extension improved to 10 degrees.  Muscle strength was 5/5 (normal), and the Veteran did not have anterior or posterior instability, excess fatigability, incoordination, deformity, or atrophy.  The examiner stated, however, the Veteran had a history of moderate subluxation, although currently, there was no x-ray evidence of patellar subluxation.  Nevertheless, the Veteran reported occasionally using a brace, and X-rays did show the presence of arthritis.  

A VA treatment record, dated December 2013, noted range of motion from 0 to 130 degrees with no effusion, with the Veteran reporting the left knee "is actually doing well."  

As indicated previously, a temporary 100 percent rating for convalescence from February 11, 2011 to March 31, 2011, has already been assigned, but apart from that period the Board is assigning a 10 percent schedular evaluation for the left knee disability for the period prior to August 2012, but is denying increased ratings for the period after August 2012.  

The 10 percent rating granted for the period prior to August 2012, is based on the evidence of painful motion.  Since during this period the evidence has not shown the presence of any limitation of extension, or that the limitation of flexion has been to 60 degrees or less, compensable ratings under diagnostic codes 5260 and 5261 are not indicated.  Similarly, the removal of semilunar cartilage had not taken place; there were no frequent episodes of locking, pain and effusion into the joint due to dislocated semilunar cartilage; or any recurrent subluxation or lateral instability, as to warrant a compensable rating under diagnostic code 5259, 5258, or 5257.  

As indicated above, based on the August 2012 VA examination report, the RO granted the Veteran a 30 percent rating for limitation of extension and a separate 20 percent rating for recurrent moderate subluxation.  With respect to limitation of extension, the evidence fails to show extension has been limited to more than 20 degrees, and in fact it improved on repetition.  Likewise, limitation of flexion to 45 degrees as would warrant a compensable rating under diagnostic code 5260 is not shown.  Furthermore, instability has not been demonstrated, and no record suggests the presence of severe recurrent subluxation.  The examination also failed to reveal excess fatigability, incoordination, deformity, or atrophy.  Thus, increased ratings are not warranted after August 2012.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the first, threshold Thun element is not satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, and limitation of motion, and disturbance of locomotion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in the record.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board notes that the Veteran stated that his left knee disorder impacts his employability, entitlement to a TDIU is not raised by the record as the January 2013 DRO hearing transcript revealed that the Veteran is currently employed.   


ORDER

Subject to the law and regulations governing the payment of monetary benefits, prior to August 10, 2012, a 10 percent schedular rating for the Veteran's left knee disability is granted.  

Entitlement to an increased rating in excess of 30 percent for left knee limitation of extension from August 10, 2012 is denied. 

Entitlement to an increased rating in excess of 20 percent for left knee subluxation from August 10, 2012 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


